Adams, Judge.
This is one of several appeals involving the same underlying facts and procedural history which are set forth more fully in this Court’s recent opinion in Boca Petroco v. Petroleum Realty II, 292 Ga. App. 833 (666 SE2d 12) (2008). Succinctly stated, in this case appellees Boca Petroco, Inc., Trico V Petroleum, Inc. and Trico VII Petroleum, Inc. (collectively, “Boca and Trico”) filed a notice of lis pendens against property in Newton County. Appellant Petroleum Realty II, LLC (PR II) filed a petition and amended petition to involuntarily cancel the notice of lis pendens. The trial court denied the petition and amended petition, finding that the required elements for filing a lis pendens had been met, but certified its order for immediate review. We granted PR IPs application for interlocutory review, and now reverse.
1. In Division 2 of Boca Petroco, we held that the trial court in that case properly canceled the notice of lis pendens because the Florida court lacked subject matter jurisdiction over property in Georgia, and therefore one of the requirements for a valid lis pendens had not been met. Id. at 837 (2). The same reasoning applies here; thus based on this Court’s decision in Boca Petroco, we hold that the trial court in this case erred by denying PR II’s petition, as amended, to cancel the notice of lis pendens. See also Petroleum Realty II v. Boca Petroco, 293 Ga. App. 93 (666 SE2d 386) (2008).
2. Based on our holding in Division 1, it is unnecessary to consider PR IPs remaining enumerations of error.
3. PR IPs motions to remand and consolidate these appeals are also rendered moot.

Judgment reversed.


Smith, P. J., and Mikell, J., concur.

*140Decided June 25, 2008
Reconsideration denied July 31, 2008
Swift, Currie, McGhee & Hiers, Matthew B. Jones, for appellant.
Morris, Manning & Martin, Jeffrey K. Douglass, for appellees.